            Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTMCT OF PENNSYLVANIA

FREDERICK MUTUAL INSURANCE CO.
57 Thomas Johnson Drive
Frederick, MD 21702

      Plaintiff,

V.                                                           CIVIL DIVISION

CHANG CONSTRUCTION GROUP, INC.                               CASENO.
1849WolfStreet
Philadelphia, PA 19145
And
4303 Locust Street
Philadelphia,PA19104                                         JURY TRIAL DEMANDED

EVAN JACOBS,
745 S. 7th Street
Philadelphia, PA 19147

JESSICA JACOBS
745 S. 7th Street
Philadelphia, PA 19147

THE PHILADELPHIA CONTRIBUTIONSHIP
INSURANCE COMPANY
210S.4thStreet
Philadelphia, PA 19106

       Defendants.

                     COMPLAINT FOR DECLARATORY JUDGMENT

       AND NOW, comes Plaintiff, Frederick Mutual Insurance Co. ("Frederick Mutual"), by

and through its counsel, Michael F. Nerone, Esquire and Pion, Nerone, Girman, Winslow & Smith,

P.C., and files this Complaint for Declaratory Judgment, and in support of which it avers the

following:

       1.       Plaintiff, Frederick Mutual, is a Maryland corporation which maintains its principal

place ofbusiness in Frederick, Maryland.
             Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 2 of 15




       2.        Defendant, Chang Construction Group Inc., based upon information and belief, is

a Pennsylvania corporation which maintains its principal place of business at 4303 Locust St.,

Philadelphia, Pennsylvania 19104 and/or 1849 WolfStreet, Philadelphia, Pennsylvania.

       3.        Defendants, Evan Jacobs and Jessica Jacobs (collectively "Jacobs"), based upon

information and belief, are adult individuals who reside at 745 S. 7th St., Philadelphia,

Pennsylvania.

       4.        Defendant, The Philadelphia Contributionship Insurance Co. ("PCIC"), based upon

information and belief, is a Pennsylvania corporation which maintains its principal place of

business at 210 S. 4th St., Philadelphia, Pennsylvania.

       5.        The Jacobs Defendants have filed an action against Chang Construction Group and

PCIC in the Court ofCommon Pleas of Philadelphia County, at Docket No. 0258 of 2020. A true

and correct copy ofthe Jacobs Defendants' Amended Civil Action Complaint is attached hereto

as Exhibit A.

       6.        In their Amended Complaint, the Jacobs Defendants allege that they purchased a

residential home at 745 S. 7 St., Philadelphia, Pennsylvania on or about February 15, 2018.

       7.        The Jacobs Defendants further assert that "Chang rehabbed the entire Property prior

to it being sold to the Plaintiffs." See Amended Complaint at paragraph 5.

        8.       The Jacobs underlying Amended Complaint contains a total of 7 Counts, with

Counts I through V being asserted against Chang Constmction Group and Counts VI and VII being

asserted against PCIC.

        9.       According to the Jacobs, Chang Construction Group "rehabbed the entire Property

[745 S. 7th St., Philadelphia, Pennsylvania] prior to it being sold to [the Jacobs]."
          Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 3 of 15




       10.     The Jacobs allege that "when Chang constructed the Property, it was knowingly,

intentionally, willfully, and/or recklessly engaging in, or should have been aware that it was

engaging in defective, substandard, and unlawful construction practices in connection with the

Property."

       11.     With respect to the Counts asserted against Chang Construction Group, Inc., Count

I asserts a claim for breach of implied warranty, Count II asserts a claim for breach of implied

warranty, Count III asserts a claim for negligence, Count IV asserts a claim under the Unfair Trade

Practices and Consumer Protection Law, and Count V asserts a "negligent misrepresentation"

claim which contains both allegations ofnegligent misrepresentation and intentional fraud.

       12.     The Jacobs aver that in April 2018 they became aware of problems "with the

building envelope...including but not limited to leaks behind the kitchen cabinets on the south

wall ofthe Property."

        13.    As damages, the Jacobs allege "costs incurred, and to be incurred, by Plaintiffs,

which include, but are not limited to, costs ofrepair and remediation and related costs and damages

in an amount in excess of $50,000, diminution in the value ofthe home, as well as consultant fees

and legal fees." See Amended Complaint at ^ 23 and 33.

        14.    In addition to compensatory damages, the Jacobs also seek punitive/exemplary

damages through their Unfair Trade Practices and Consumer Protection Law claim which include

treble damages, litigation costs, attomey's fees and interest incurred in the prosecution of the

underlying litigation.

        15.    Through their underlying action, the Jacobs seek recovery of costs and expenses

associated with repair and remediation ofDefendant Chang Construction Group's alleged faulty
            Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 4 of 15




workmanship and any diminution in the value of the home as a result of such claimed faulty

workmanship.

          16.    Frederick Mutual issued a commercial general liability Policy bearing Policy No.

APP 2141202 ("Policy") to Chang Construction Group which had an effective term from October

1, 2017 toOctober 1,2018.

          17.    A tme and correct copy of the Policy is attached hereto as Exhibit B.

          18.    Chang Construction Group has tendered its defense and indemnification of the

Jacobs' claims to Frederick Mutual.

          19.    Frederick Mutual is providing a defense subject to its reservation of any and all

rights.

          20.    This matter presents a case of actual controversy.

          21.    Frederick Mutual brings this action pursuant to both the Pennsylvania Declaratory

Judgment Act and the Federal Declaratory Judgment Act.

                                              COUNTI

          22.    Frederick IVIutual incorporates the averments set forth in paragraphs 1 through 21

above, as ifthe same are set forth herein at length.

          23.    The insuring clause ofPolicy No. APP2141202 states:
          "We"                            "insured" becomes legally obligated to
                 pay all sums which an                                                pay as
          "damages" due to "bodily injury" or "property damage" to which this insurance
          applies. The "bodily injury" or "property damage" must be caused by an
          "occurrence" which takes              "coverage territory", and the "bodily injury"
             "property             place in the
          or           damage" must occur during the policy period.

          24.    Through     Endorsement      FM_AP-DEF.l 1(01/2010)         "Liability   Coverage

Endorsement Definition of'Occurrence"" provides in part:
          "Occurrence" means an accident, including continuous or repeated exposure to
          similar conditions. An "occurrence" also includes an accident, including
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 5 of 15




       continuous or repeated exposure to similar conditions, that causes "property
       damage" to "your work" ifthe damage to the work or the part ofthe work out of
       which the damage arises was performed on your behalfby a subcontractor and the
       "property damage" to "your work" is included in the "products/completed work
       hazard."

       25.    Faulty workmanship or breach ofcontract is not an accident and, therefore, claims

arising from faulty workmanship do not trigger coverage because there has been no occurrence.

       26.    All claims asserted against Chang Construction Group by the Jacobs are for faulty

workmanship and therefore are not covered under the Policy.

       WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

       A.     The claims asserted by the Jacobs against Chang Construction Group in the Court

              ofCommon Pleas ofPhiladelphia County, at DocketNo. 0258 of2020 are for faulty

              workmanship;

       B.     Frederick Mutual has no obligation to defend Chang Construction Group for the

              Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

              DocketNo.0258of2020;

       C.     Frederick Mutual has no obligation to indemnify Chang Construction Group for the

              Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

              DocketNo. 0258 of 2020; and

       D.      Chang Constmction Group is obligated to reimburse Frederick Mutual for all costs

               and expenses incurred by Frederick Mutual to defend Chang Constmction Group

               from the Jacobs' claims asserted in the Court of Common Pleas of Philadelphia

               County, at Docket No. 0258 of2020.
          Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 6 of 15




                                             COUNT II

       27.      Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 26 above, as ifthe same are set forth herein at length.

       28.      The following exclusion is contained in the Policy under Exclusions That Apply

To Bodily Injury, Property Damage, Personal Injury, And/Or Advertising Injury:
       "We" do not             "bodily injury", "property damage", "personal injury", or
                      pay for
       "advertising injury" liability which is assumed by the "insured" under a contract or
       an agreement.

       29.      The above quoted contractual liability exclusion bars coverage for the contractual

claims asserted by the Jacobs against Chang Construction Group in the underlying action,

including Counts I and II for breach ofimplied warranty.

        30.     The "gist ofthe action" asserted by the Jacobs against Chang Construction Group

is for breach ofcontract, in spite oftheir efforts to allege tort claims.

        31.     As a result, the contractual liability exclusion similarly bars coverage under the

Policy for the Jacobs' tort claims.

        WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

        A.      The claims asserted by the Jacobs against Chang Construction Group in Counts I,

                II, III and V are barred from coverage under the Policy by the contractual liability

                exclusion;

        B.      Frederick Mutual has no obligation to defend Chang Constmction Group for the

                Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

                DocketNo. 0258 of 2020;
            Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 7 of 15




       C.       Frederick Mutual has no obligation to indemnify Chang Construction Group for the

                Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

                DocketNo. 0258 of 2020; and

       D.       Chang Construction Group is obligated to reimburse Frederick Mutual for all costs

                and expenses incurred by Frederick Mutual to defend Chang Construction Group

                from the Jacobs' claims asserted in the Court of Common Pleas of Philadelphia

                County, at DocketNo. 0258 of 2020.

                                           COUNT III

       32.      Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 31 above, as ifthe same are set forth herein at length.

       33.      Under the Policy, Additional Exclusions That Apply Only To Property Damage,

includes Exclusions 5 through 10, which state in part:

       5. "We" do not pay for "property damage" to that specific part ofreal property on
       which work is being performed by:

       a.       "You"; or
       b.       A contractor or subcontractor working directly or indirectly on "your" behalf,

       Ifthe "property damage" arises out ofsuch work.. ..

       6. "We" do not pay for "property damage" to that specific part ofany property that
       must be restored, repaired or replaced because of faults in "your work". This
       exclusion does not apply to:

       a.       "Property damage" covered under the "products/completed work hazard"
       or
       b.       Liability assumed under a sidetrack agreement.

       7. "We" do not pay for "property damage" to "products" ifthe damage arises out
       ofthe "products" or their parts.

       8. "We" do not pay for "property damage" to "your work" ifthe "property damage"
       arises out of'your work" and is included in the "products/completed work hazard".
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 8 of 15




       This exclusion does not apply ifdamage to the work or the part ofthe work out of
       which the damage arises is performed by a subcontractor on "your behalf'.

       9. "We" do not pay for "property damage" to property that has not been physically
       injured or destroyed, or to "impaired property", that arises out of:

                                             ***
       b.     A defect, deficiency, inadequacy, or unsafe condition in "your work" or
       "products".




       10. "We" do not pay for any loss or expense incurred by "you" or anyone else
       arising out of the loss of use, disposal, withdrawal, recall, inspection, repair,
       replacement, adjustment, or removal of (including any expenses involved in the
       withdrawal or recall) of "your work", "products", or "impaired property". This
       applies when the loss of use, disposal, withdrawal, recall, inspection, repair,
       replacement, adjustment, or removal was because of a known or suspected defect,
       deficiency, or unsafe condition.

       34.    These business risk exclusions apply to the Jacobs' claims against Chang

Construction Group to bar coverage from being owed under the Policy for the Jacobs' claims.

       WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

       A.     The claims asserted by the Jacobs against Chang Construction Group are barred

              from coverage under the Policy by the business risk exclusions No.'s 5 through 10;

       B.     Frederick Mutual has no obligation to defend Chang Construction Group for the

              Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

              DocketNo. 0258 of 2020;

       C.     Frederick Mutual has no obligation to indemnify Chang Constmction Group for the

              Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

              DocketNo. 0258 of 2020; and
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 9 of 15




       D.      Chang Construction Group is obligated to reimburse Frederick Mutual for all costs

               and expenses incurred by Frederick Mutual to defend Chang Construction Group

               from the Jacobs' claims asserted in the Court of Common Pleas of Philadelphia

               County, at DocketNo. 0258 of 2020.

                                           COUNT IV

       35.     Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 34 above, as ifthe same are set forth herein at length.

       36.     Endorsement FM_AP/BP-EIFS.EXCL-PA(12/2009) of the Policy contains an

exclusion for exterior insulation and finish systems.

       37.     Based upon information and belief, the Jacobs' claims against Chang Construction

Group are in whole or in part predicated upon faulty workmanship with regard to an exterior

insulation and finish systems subject to the exclusion.

       38.     As a result, the Endorsement FM_AP/BP-EIFS .EXCL-PA( 12/2009) bars coverage

from being owed under the Policy for the Jacobs' claims.

       WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

       A.      The claims asserted by the Jacobs against Chang Construction Group are barred

               from coverage under the Policy by Endorsement FM_AP/BP-EIFS.EXCL-

               PA(12/2009);

       B.      Frederick Mutual has no obligation to defend Chang Construction Group for the

               Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

               DocketNo. 0258 of 2020;
           Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 10 of 15




          C.    Frederick Mutual has no obligation to indemnify Chang Construction Group for the

                Jacobs' claims asserted in the Court ofCommon Pleas of Philadelphia County, at

                DocketNo. 0258 of 2020; and

          D.    Chang Construction Group is obligated to reimburse Frederick Mutual for all costs

                and expenses incurred by Frederick Mutual to defend Chang Constmction Group

                from the Jacobs' claims asserted in the Court of Common Pleas of Philadelphia

                 County, at Docket No. 0258 of2020.

                                           COUNT V

          39.   Frederick Mutual incorporates herein by reference the avennents set forth in

paragraphs 1 through 38 above, as ifthe same are set forth herein at length.

          40.    The Policy contains an endorsement titled Known Injury or Damage Amendments.

This endorsement provides in part:
          "We" have no duty to defend a suit or claim seeking "damages" because of. . .
          "property damage" which was known by a "designated insured", as stated under
          the Knowledge of Bodily Injury or Property Damage Condition, prior to the
          inception date ofthe policy period.

          41.    Based upon the Jacobs Defendants' allegations in the underiying action, Chang

Constmction Group knew ofthe claimed property damage prior to the inception date ofthe Policy.

          42.    Pursuant to the above quoted endorsement, coverage is not owed for the Jacobs

claims.

          WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

          A.     The claims asserted by the Jacobs against Chang Constmction Group are barred

                 from coverage under the Policy by the Known Injury or Damage Amendments

                 Endorsement;



                                                10
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 11 of 15




       B.      Frederick Mutual has no obligation to defend Chang Construction Group for the

               Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

               DocketNo. 0258 of 2020;

       C.      Frederick Mutual has no obligation to indemnify Chang Construction Group for the

               Jacobs' claims asserted in the Court of Common Pleas of Philadelphia County, at

               DocketNo. 0258 of 2020.

       D.      Chang Construction Group is obligated to reimburse Frederick Mutual for all costs

               and expenses incurred by Frederick Mutual to defend Chang Construction Group

               from the Jacobs' claims asserted in the Court of Common Pleas of Philadelphia

               County, at DocketNo. 0258 of 2020.

                                           COUNT VI

       43.     Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 42 above, as ifthe same were set forth herein at length.

       44.     The Policy contains an endorsement titled Punitive Damages Exclusion, which

provides:
       "We" do not                                             "damages".
                     pay for punitive, exemplary or vindictive

       45.     The Jacobs claims for treble damages, litigation costs, attomey's fees and interest

incurred in the prosecution ofthe underlying litigation constitute punitive, exemplary or vindictive

damages and are barred from coverage.

       WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

       A.      The claims asserted by the Jacobs against Chang Construction Group seeking treble

               damages, litigation costs, attomey's fees and interest incurred in the prosecution of




                                                 11
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 12 of 15




               the underlying litigation constitute punitive, exemplary or vindictive damages and

               are barred from coverage;

       B.      Frederick Mutual has no obligation to indemnify Chang Construction Group for the

               Jacobs' claims for treble damages, litigation costs, attomey's fees and interest

               incurred in the prosecution of the action in the Court of Common Pleas of

               Philadelphia County, at Docket No. 0258 of 2020.

                                           COUNT VII

       46.     Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 45 above, as ifthe same were set forth herein at length

       47.     The Policy defines "property damage" as including "a. physical injury or

destruction of tangible property; or b. The loss of use of tangible property whether or not it is

physically damaged . ..."

       48.     The Jacobs' Consumer Protection Law claims and Negligent and Intentional

Misrepresentation claims do not constitute claims for property damage under the Policy.

       49.     Because the Consumer Protection Law claims and negligent and Intentional

Misrepresentation claims do not constitute claims for property damage, coverage is not owed.

       WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

       A.      The Consumer Protection Law and Negligent and Intentional Misrepresentation

               claims asserted by the Jacobs against Chang Construction Group are not covered

               under the Policy because they do not seek recovery for property damage;

       B.      Frederick Mutual has no obligation to indemnify Chang Constmction Group for the

               Jacobs' Consumer Protection Law and Negligent and Intentional Misrepresentation




                                               12
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 13 of 15




               claims asserted in the Court of Common Pleas of Philadelphia County, at Docket

               No.0258 of 2020.

                                           COUNT VIII

       50.     Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 49 above as ifthe same were set forth herein at length.

       51.     The Policy includes an endorsement titled "Exclusion-Wet Rot, Dry Rot, Bacteria,

Fungi, or Protists Contracting Operations." Pursuant to this Endorsement coverage is not owed for

any request, demand or order that any "insured" or others test for, monitor, clean up, remove,

contain, treat, detoxify, neutralize or in any way respond to or assess the effects of damages that

results directly or indirectly from wet rot, dry rot, a bacterium, a fungus, including but not limited

to mildew and mold, or protists, including but not limited to alga and slime mold.

       52.     To the extent any aspect ofthe Jacobs' claimed damages are predicated upon wet

rot, dry rot, a bacterium, a fungus, including but not limited to mildew and mold, or protists,

including but not limited to alga and slime mold, coverage is not owed.

       WHEREFORE, Plaintiff Frederick Mutual Insurance Co. respectfully request that this

Honorable Court enterjudgment in its favor and declare:

       A.      The Jacobs claims against Chang Construction Group seeking recovery for wet rot,

               dry rot, a bacterium, a fungus, including but not limited to mildew and mold, or

               protists, including but not limited to alga and slime mold are not covered under the

               Policy;

        B.     Frederick Mutual has no obligation to indemnify Chang Construction Group for

                such claims.




                                                  13
         Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 14 of 15




                                           COUNT IX

       53.     Frederick Mutual incorporates herein by reference the averments set forth in

paragraphs 1 through 52 above, as ifthe same were set forth herein at length.

       54.     The Policy contains an endorsement titled Amendatory Endorsement Defense

Costs Reimbursement Pennsylvania. This Endorsement states in part:

       If'we" defend against a suit or "we" pay for an "insured's" defense, and "we" later
       determine that the suit is not covered, "we" have the right to be reimbursed for the
       defense costs "we" have incurred.

       However, under this provision, "our" right to be reimbursed for defense costs
       applies only to such cost that "we" incur after "we" give "you" written notice that
       the suit may not be covered and that "we" are reserving "our" rights to end the
       defense coverage and seek reimbursement for defense costs.

       55.     By correspondence dated February 9, 2021, a true and correct copy ofwhich is

attached hereto as Exhibit C, Frederick Mutual through its undersigned counsel provided Chang

Construction Group's personal counsel with a reservation ofrights letter which among other things

advised that coverage likely is not owed and that Frederick Mutual was reserving its rights to

pursue reimbursement of defense costs under the above referenced Endorsement.

       56.     Because coverage is not owed as is more fully outlined above, Frederick Mutual is

entitled to be reimbursed for all defense costs incurred with regard to the defense of Chang

Construction Group in the underlying action filed by the Jacobs.

       WHEREFORE, Frederick Mutual respectfully request that this Honorable Court enter

judgment in its favor and against Chang Constmction Group in an amount such that it is fully

reimbursed for all defense costs incurred associated with its defense of the Chang Construction

Group's, subject to reservation ofrights, in the Jacobs action.




                                                 14
Case 2:21-cv-02173-GJP Document 1 Filed 05/12/21 Page 15 of 15




                      Respectfully submitted,

                      PION, NERONE, GIRMAN, WINSLOW &
                      SMITH, P.C.

                      By: /s/Michael F. Nerone
                             Michael F. Nerone
                             PA ID #62446

                             1500 One Gateway Center
                             420 Fort Duquesne Boulevard
                             Pittsburgh,PA 15222
                             412-281-2288

                             Counsel for Plaintiff, Frederick Mutual
                             Insurance Company


                             Date: May 12, 2021




                                15
